DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaja (6098313/US-20140196308) 

Regarding claim 2, Skaja discloses a device (fig.1 shows a sole 4 formed by a top layer 40 and a bottom layer 41; and fig.4D-4E show the layer 404 fused/molded with layer 418 having a plurality of chambers 462a, 462b are filed with gas/air, col.18, lines 23-37) for thermoregulation comprising: a flexible and elastic material (col.20, lines 49-57, and col.8, lines 24-50), having sealed cells filled with air or with gas, each cell having two interconnected zones, including: a first zone storing the gas during the compression of said flexible material, and a second zone for expanding the same gas during the decompression of said flexible material (fig.4E shows a plurality of fluid-filled chambers 462a, 462b as gas inside the chamber is configured to travel from one location to another location when external forces are applied), wherein: said material is formed in two layers (418, 420, fig.4E).  
But Skaja does not disclose a first layer with a higher hardness in which are arranged the first zones of the cells for storing gas during the compression of the material, and a second layer with a lower hardness in which are arranged the second zones of the cells for expanding the same gas during the decompression of the material. However, Skaja further discloses that material of the layer midsole/layer 118/418 is made from a variety of materials and different density (col.8, lines 25-42) and the outsole component 120/420a-420b is made from a variety of materials and different density and durable and abrasion-resistant (col.8, lines 43-59).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different hardness of the materials/layers in order to achieve an optimal configuration, since discovering the optimum or workable ranges of hardness for the layer materials involves only routine skill in the art. In this case, the outer sole layer can be harder to provide more durable for the footwear.

Regarding claim 3, Skaja discloses a device (fig.1 shows a sole 4 formed by a top layer 40 and a bottom layer 41; and fig.4D-4E show the layer 404 fused/molded with layer 418 having a plurality of chambers 462a, 462b are filed with gas/air, col.18, lines 23-37) for thermoregulation comprising: a flexible and elastic material (col.20, lines 49-57, and col.8, lines 24-50), having sealed cells filled with air or with gas, each cell having two interconnected zones, including: a first zone storing the gas during the compression of said flexible material, and a second zone for expanding the same gas during the decompression of said flexible material (fig.4E shows a plurality of fluid-filled chambers 462a, 462b as gas inside the chamber is configured to travel from one location to another location when external forces are applied), wherein: said material is formed in two layers (418, 420, fig.4E) as claim 2 above.  But Skaja does not disclose a first layer with a higher thermal conductivity in which are arranged the first zones of the cells for storing gas during the compression of the material, and a second layer with a lower thermal conductivity in which are arranged the second zones of the cells for expanding the same gas during the decompression of the material.  However, Skaja further discloses that material of the layer midsole/layer 118/418 is made from a variety of materials and different density (col.8, lines 25-42) and the outsole component 120/420a-420b is made from a variety of materials and different density and durable and abrasion-resistant (col.8, lines 43-59).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different thermal conductivity of the materials/layers in order to achieve an optimal configuration, since discovering the optimum or workable ranges of thermal conductivity or temperature for the layer materials involves only routine skill in the art. In this case, each material can have its own thermal conductivity and it is obvious to one ordinary skill in to have different thermal conductivity different lays of the same/different material(s) in order to provide each individual comfortable when is worn the footwear.

Regarding claims 4,10, Skaja the device according to claim 2, wherein the flexible and elastic material is used inside a shoe as a sole (fig.4E), the second layer (418) being positioned on a foot side of the sole and the first layer (420a-b) being positioned on a bottom side of the sole to keep a foot cool despite a warm ground (fig.4E).
Regarding claim 7, Skaja does not disclose the first layer has a higher thermal conductivity, and the second layer has a lower thermal conductivity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different thermal conductivity of the materials/layers in order to achieve an optimal configuration, since discovering the optimum or workable ranges of thermal conductivity or temperature for the layer materials involves only routine skill in the art. In this case, each material can have its own thermal conductivity and it is obvious to one ordinary skill in to have different thermal conductivity different lays of the same/different material(s) in order to provide each individual comfortable when is worn the footwear.
Regarding claim 8, Skaja discloses wherein the flexible and elastic material is used inside a shoe as a sole, the second layer (418) being positioned on a foot side of the sole and the first layer (420a-b) being positioned on a bottom side of the sole to keep a foot cool despite a warm ground (fig.4E).

Regarding claims 5, 9, 11, Skaja discloses wherein the flexible and elastic material is used inside a shoe as a sole (fig.4E, 7B), but Skaja does not disclose the first layer being positioned on a foot side of the sole and the second layer being positioned on a bottom side of the sole to keep a foot warm despite a cold ground. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to rearrange the firs layer being positioned on a foot wide of the sole and the second layer being positioned on a bottom side of the sole, such modification would be considered an rearranging parts of the invention involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732